Dissenting opinion by
ALMA L. LÓPEZ, Justice.
I respectfully dissent from the majority opinion which finds there was no evidence that the accident was caused by broken or cracked foundation blocks. The plaintiff testified that the tank fell on him, and while he was pinned by the tank, he observed crackeA blocks under the tank. After an eight-month recuperation, Clay returned to work and again observed the tank sitting on its side with “a whole lot” of cracked blocks. He also testified that he knew the tank “was sitting on either broken blocks, missing or either uneven blocks in order for the tank to fall over on me.” The majority discounts this evidence as a mere surmise or suspicion. However, upon my review of the entire record in the light most favorable to the findings, considering only the evidence and inferences that support the findings, and rejecting the evidence and inferences contrary to the findings, I would find that plaintiffs testimony coupled with that of another witness provides more than a scintilla of evidence to support the jury’s findings. See Navarette v. Temple Indep. Sch. Dish, 706 S.W.2d 308, 309 (Tex.1986); Williams v. Bennett, 610 S.W.2d 144, 145 (Tex.1980). The jury’s finding may be upheld on circumstantial evidence as long as it may fairly and reasonably be inferred from the facts. Blount v. Bordens, Inc., 910 S.W.2d 931, 933 (Tex.1995).
The equal inference rule upon which the majority relies provides that a jury may not reasonably infer an ultimate fact from meager circumstantial evidence “which could give rise to any number of inferences, none more probable than another.” Hammerly Oaks, Inc. v. Edwards, 958 S.W.2d 387, 392 (Tex.1997). However, “in reviewing circumstantial evidence, we must look at the totality of the known circumstances rather than reviewing each piece of evidence in isolation.” See Felker v. Petrolon, Inc., 929 S.W.2d 460, 464 (Tex.App.—Houston [1st Dist.] 1996, writ denied). Circumstantial evidence often requires a fact finder to choose among opposing reasonable inferences. See, e.g., Farley v. M M Cattle Co., 529 S.W.2d 751, 757 (Tex.1975). And this choice, in turn, may be influenced by the jury’s views on credibility. Thus, a jury is entitled to consider the circumstantial evidence, weigh witnesses’ credibility, and make reasonable inferences from the evidence it chooses to believe. Benoit v. Wilson, 150 Tex. 273, 239 S.W.2d 792, 797 (Tex.1951).
The jury observed the plaintiff, when he described what he observed on the day of *493the accident, as a man five feet four inches in height, weighing 145 pounds. The jury also heard Alton Banks, owner of Stock-dale Butane Gas, who stated that the tank that toppled over on the plaintiff likely weighed more than two tons. Banks testified that it was not possible for the plaintiff to pull a 4,000 pound tank over on himself. If he did pull it over, it would indicate that something was wrong with the level of the tank at that period of time for him to be able to do that. The only way for the tank to move, for plaintiff to be able to pull the tank over, was if something had happened to the structures that the tank was sitting on. Gary Turnbow, head of operations for Welders Equipment Co., also testified that the tank weighed more than 4,000 pounds at the time of the accident. I would find that there is more than a scintilla of evidence to support the jury’s verdict.